Name: Commission Regulation (EEC) No 2632/81 of 10 September 1981 re-establishing the levying of customs duties applicable to tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china, falling within heading No 69.11 and originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3322/80 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 258/24 Official Journal of the European Communities 11 . 9 . 81 COMMISSION REGULATION (EEC) No 2632/81 of 10 September 1981 re-establishing the levying of customs duties applicable to tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china, falling within heading No 69.11 and originating in South Korea, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3322/80 apply No 69.11 , the individual ceiling was fixed at 430 000 ECU ; whereas, on 2 September 1981 , imports of these products into the Community originating in South Korea reached that ceiling ; whereas Germany has requested that the levying of customs duties be re-established ; whereas the customs duties in respect of the products in question must therefore be re-established against South Korea, HAS ADOPTED THIS REGULATION : Article 1 As from 14 September 1981 , the levying of customs duties, suspended in pursuance of Council Regulation (EEC) No 3322/80, shall be re-established on imports into the Community of the following products origi ­ nating in South Korea : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3322/80 of 16 December 1980 establishing a multian ­ nual scheme of generalized tariff preferences and its application for 1981 in respect of certain industrial products originating in developing countries ('), and in particular Article 10 thereof, Having regard to Council Regulation (EEC, Euratom) No 3308 /80 of 16 December 1980 on the replace ­ ment of the European unit of account by the ECU in Community legal instruments (2 ), Whereas, in pursuance of Articles 1 and 9 of Regula ­ tion (EEC) No 3322/80 , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex C, other than those listed in column 4 of Annex A, within the framework of the preferential tariff ceiling fixed in column 9 of Annex A ; Whereas, as provided for in Article 10 ( 1 ) of that Regu ­ lation, as soon as the individual ceilings in question are reached at Community level , the Commission, either acting on its own initiative or once a Member State has requested it to do so, shall re-establish the levying of customs duties on imports of the products in question ; Whereas, in the case of tableware and other articles of a kind commonly used for domestic or toilet purposes, of porcelain or china, falling within heading CCT heading Description No 69.11 Tableware and other articles of a kind commonly used for domestic or toilet purposes , of porcelain or china (including biscuit porcelain and parian) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 September 1981 . For the Commission Karl-Heinz NARJES Member of the Commission ( ») OJ No L 354, 29 . 12. 1980 , p . 114 . (2 ) OJ No L 345, 20 . 12 . 1980 , p . 1 .